Citation Nr: 1814071	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  10-34 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 30 percent from November 24, 2008 to August 13, 2014 for a depressive disorder.

2. Entitlement to a rating in excess of 70 percent from August 13, 2014 for a depressive disorder.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 11, 2010. 


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1998 to August 1998, April 1999 to August 1999, and July 2000 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) from April 2009 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded these matters in June 2017 for the issuance of a supplemental statement of the case (SSOC). In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998). A SSOC was issued in August 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, an additional remand is required to decide the issues on appeal.

The Veteran's VA treatment records indicate a diagnosis or history of bipolar disorder from March 2011to June 2017. At his numerous VA examinations, including his most recent VA examination in August 2014, the examiner did not diagnose the Veteran with bipolar disorder, nor did the examiner address the Veteran's previous diagnosis of bipolar disorder. Many of the symptoms included in the Veteran's medical treatment records that indicate a diagnosis of bipolar disorder are included in the Veteran's VA examinations and medical treatment records that address the Veteran's service-connected depressive disorder. 

A remand is necessary to determine which of the Veteran's symptoms, if any, are associated with bipolar disorder, which is not service connected, and which symptoms are associated with the Veteran's service-connected depressive disorder.

The TDIU claim is inextricably intertwined with the increased rating for depressive disorder.  Thus, the issue is held in abeyance at this time.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a VA examination to determine the current severity of his service-connected depressive disorder. 

The examiner should specifically comment on the Veteran's VA medical records indicating a diagnosis of bipolar disorder from March 2011 to June 2017 and differentiate which symptomatology, if any, is associated with the Veteran's bipolar disorder and which symptomatology is associated with the Veteran's depressive disorder.

If the examiner cannot differentiate the symptoms associated with bipolar disorder with the symptoms associated with depressive disorder, the examiner should state such and explain why such differentiation cannot be made.  

2. Thereafter, the claims should be readjudicated by the AOJ.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017). 


